Citation Nr: 1230557	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  06-16 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post bunionectomy and fifth hemiphalangectomy of the left foot with dystrophy or complex region pain syndrome, prior to December 11, 2008.

2.  Entitlement to a rating in excess of 30 percent for status post bunionectomy and fifth hemiphalangectomy of the left foot with dystrophy or complex region pain syndrome, from December 11, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from December 1984 to February 1986 and from January 2003 to September 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of RO in Waco, Texas.  Jurisdiction of this matter is with the RO in Little Rock, Arkansas.

In December 2008, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In August 2009 and November 2010, the Board remanded this matter for additional development.  The matter has been returned to the Board for additional appellate consideration. 

Virtual VA reveals that while the case was undergoing development the RO assigned a separate 20 percent rating for scar of the left great toe.  No disagreement with that action is of record; accordingly, that issue is not before the Board.  The ratings discussed herein are for left foot musculoskeletal disability as outlined below.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Virtual VA electronics claims file has been reviewed in conjunction with the disposition of the issues on appeal. 



FINDING OF FACT

Since the September 3, 2004 effective date of the grant of service connection, the Veteran's left foot disability has been productive of symptomatology that more nearly approximates severe foot impairment.  Loss of use of the foot is never demonstrated.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial, 30 percent, but no higher, rating for status post bunionectomy and fifth hemiphalangectomy of the left foot with dystrophy or complex region pain syndrome, from September 3, 2004 through December 11, 2008, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Codes (DC) 5276-5284 (2011).

2.  The criteria for a rating in excess of 30 percent for status post bunionectomy and fifth hemiphalangectomy of the left foot with dystrophy or complex region pain syndrome are not met at any pertinent period prior to or since December 11, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.63, 4.71a, Diagnostic Code 5284 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an October 2004 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

However, as this appeal stems from the initial grants of service connection, the notice letter did not contain an explanation of the general rating criteria relevant to his left foot disability.  

The letter also did not advise the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.   

An October 2009 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations and the February 2010 Supplemental Statement of the Case (SSOC) set forth applicable criteria for higher ratings for the left foot disability.  

After issuance of the February 2010 SSOC, and opportunity for the Veteran to respond, the June 2012 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file (including the Virtual VA electronic claims) include the service treatment records, VA treatment records and examination reports.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The RO initially evaluated the Veteran's left foot disability under DC 5280, the criteria for evaluating unilateral hallux valgus.  Under DC 5280, a 10 percent rating, the highest rating assignable under this DC, is assigned for hallux valgus with resection of the metatarsal head or severe hallux valgus if equivalent to amputation of the great toe.  

In February 2010, the RO re-evaluated the Veteran's left foot disability under DC 5284, the criteria for evaluating foot injuries.  Under DC 5284, a 30 percent rating is assigned of a severe foot injury.  A 40 percent rating is assigned for a foot injury with actual loss of use of the foot.  See 38 C.F.R. § 4.63.

Factual Background 

In the appealed rating decision, the RO granted service connection for hallux pain status post left hallux valgus correction with revision and assigned 10 percent ratings for the disability under DC 5280, unilateral hallux valgus, effective on September 3, 2004.  

In a February 2010 rating decision, the RO increased the evaluation for the service-connected left foot disability to 30 percent under DC 5284, other foot injuries, effective on December 11, 2008.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the left foot disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

At a June 2005 VA examination, the Veteran complained of discomfort in her great toe.  She was unable to wear high heeled pumps and was only able to wear tennis shoes or flat shoes.  In her occupation, secretary, she complained of discomfort in her foot even while sitting down.  She also complained of pain in the great toe and she was unable to flex and extend her toe.  There were no complaints of stiffness, swelling, heat, redness, fatigability or lack of endurance.  However, she reported that she walked with a residual limp.  Anti-inflammatories offered no relief of her residual foot pain.  Extended periods of standing and walking and attempting to walk in pumps or high heels were precipitating factors of foot pain and Flexeril and Naprosyn provided some relief of the foot pain.  There was additional limitation of motion or functional impairment during flare-ups of pain but there was no additional limitation of motion following repetitive use.  She did not use any crutches, braces, cane or corrective shoes.

Objectively, she had no flexion or extension of her left great toe.  There was no objective evidence of painful motion, edema, instability, weakness or tenderness.  She ambulated with an antalgic gait on her left lower extremity.  There were no callosities, breakdown, or unusual shoe wear pattern that indicated abnormal weight bearing.  There was no skin or vascular changes noted.  There was normal position of her foot on standing, squatting, supination, pronation and rising on her toes and heels.  There were no hammer toes, high arches, clubfoot or other deformities; there was no flatfoot noted.  She had a longitudinally normal great toe; however, she had no angulation on dorsiflexion of the first metatarsal phalangeal joint.

X-ray results showed removal of the medial condyle of the hallux.  Otherwise, there were no significant arthritic changes, fractures, or dislocations.  The diagnosis was hallux pain status post left hallux valgus correction with revision surgery.  The examiner noted the Veteran's discomfort in the great toe of the left foot status post two surgeries.  The examiner commented that although there was no current pain in range of motion testing, conceivably, pain could further limit function, particularly after being on her feet all day.

May 2008 private treatment records reflect the Veteran's complaints of left foot pain and swelling.  The Veteran reported that since her bunion surgery in 2004, she continued to experience weekly hallux exstensus and pain that had increased to include development of pain and swelling in the middle part of the left foot.

Objectively, she demonstrated residual hallux varus of the left foot.  She also demonstrated biomechanically induced first MPJ pain as well as stress fracture of the second metatarsal.  The Veteran was scheduled for casting of her foot for some functional orthotics.  

During her December 2008 hearing, the Veteran generally testified concerning the left foot pain she had experienced since her service injury and subsequent surgeries.

At the December 2009 VA examination, the Veteran complained that she had experienced swelling and pain in her left foot since her in-service injury and subsequent bunionectomy and hemiphalangectomy.  She rated the left foot pain a 9 at best and 10 with "throbbing and sensitive."  She took Naprosyn, Aleve or Advil for the foot pain.  She previously wore inserts but no longer wore inserts for her foot pain.  She worked part time in a clerical job.

On examination, she demonstrated pain on palpation and pain on passive joint motion in the ankle and toes.  She did not have active joint motion either in her ankle or her toes except to a very minimal degree in the ankle.  She was hypersensitive over the whole foot and had planovalgus flatfeet, 7 degrees, off the weight bearing line bilaterally.  She had no arches and could not toe-up on the left, reporting that to do so "hurt too much."  She was able to get up on her heels and indicated that she preferred to stand and walk this way because of the pain on weight bearing in the forefoot.  She demonstrated objective limitation in range of motion of the left ankle and basically had no active mobility in her toes or ankle.

X-ray results showed no sign of stress fracture; however, there was evidence of flatfoot and healed surgical changes at the first MTP where the bunionectomy and hemiphalangectomy were performed.  

The diagnosis was status post bunionectomy and fifth hemiphalangectomy of the left foot with dystrophy or complex region pain syndrome.  The examiner noted that the Veteran had pain with any motion of the ankle or toes that began as the motion began.  Additionally, she exhibited weakened movement, incoordination and excess fatigability because of her limp.  However, the examiner was unable to determine the additional functional loss as the Veteran demonstrated the same function every time on testing.  The Veteran did not have any malunion or nonunion and never did have fracture of the foot.  The examiner noted the Veteran's history of surgical intervention and her resultant dystrophic response to the surgery which had continued to the present day.  The examiner rated the pain as moderately severe to severe.  The left foot pain limited her mobility but did not prevent the Veteran from working in her part-time clerical position.  The Veteran experienced some relief when she was off her feet.
Analysis

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the aforementioned medical evidence reflects that, since the September 3, 2004 effective date of the award of service connection, the Veteran's left foot disability has been manifested by pain and productive of symptomatology of a severe nature.  As such, the Board finds that her left foot disability has more nearly approximated the criteria for an initial 30 percent rating under DC 5284.  In this regard the Board notes that on examination in June 2005, the Veteran complained of pain and discomfort in her left foot, especially in her great toe.  Objectively, she had no flexion or extension of her left great toe and ambulated with an antalgic gait on her left.  The examiner commented that pain could further limit function, particularly if the Veteran had been on her feet all day.  The May 2008 private treatment record and the Veteran's December 2008 Board hearing testimony reflect her continued complaints of left foot pain and residual disability symptomatology.  Finally, the December 2009 report of VA examination reflects the Veteran's continued complaints of pain and of swelling in the left foot.  Objectively, she demonstrated pain on palpation and pain on passive joint motion in the ankle and toes and basically had no active mobility in her toes or ankle.  The examiner noted the Veteran's history of surgical intervention and her resultant dystrophic response to the surgery which had continued to the present day and rated the pain as moderately severe to severe.  

However, at no point since September 3, 2004 has the Veteran's left foot disability met the criteria for the maximum 40 percent rating.  As noted above, a 40 percent rating is assigned foot injuries with actual loss of use of the foot.  Such impairment was not documented.  As pronounced bilateral flat foot, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, is not demonstrated, a higher rating under that diagnostic code is not warranted either.  

For all the foregoing reasons, the Board finds that an initial 30 percent, but no higher, rating under DC 5284 for status post bunionectomy and fifth hemiphalangectomy of the left foot with dystrophy or complex region pain syndrome is warranted for the period from September 3, 2004 through December 11, 2008, but that a rating in excess of 30 percent is not warranted at any time pertinent to this appeal.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for an initial 30 percent rating are met, but finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the Veteran's claim for increase, has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the left foot disability under consideration.  Although the Veteran's complaints of left foot disability suggest interference with occupational functioning, it does not appear that her left foot symptoms "markedly" interfere with employment.  Accordingly, and because there is also no evidence that she has been hospitalized for her left foot disability at any time during the appeal period, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial 30 percent rating for status post bunionectomy and fifth hemiphalangectomy of the left foot with dystrophy or complex region pain syndrome is granted for the period from September 3, 2004 through December 11, 2008, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 30 percent for status post bunionectomy and fifth hemiphalangectomy of the left foot with dystrophy or complex region pain syndrome is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


